                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

CHRISTOPHER GEORGE BOWLES, et al.                 *

        Plaintiffs,                               *

   v.                                             *          Civil Action No. 18-cv-2837-PX

FORD MOTOR COMPANY,                               *

        Defendant.                          *
                                           ***
                                    MEMORANDUM OPINION

        This case arises from a two-car collision in which Plaintiff Christopher Bowles sustained

injuries. ECF No. 1. Pending before the Court is Ford Motor Company (Ford’s) motion for

summary judgment on a single, narrow, but ultimately successful ground. ECF No. 31. Ford

contends that the release Bowles executed with the other driver’s insurance company applies to

the claims asserted in this case. For the following reasons, Ford is correct and summary

judgment is granted in its favor.

        I.      Background

        The following facts are undisputed. On May 25, 2015, Bowles, the driver of a 2014 Ford

Focus, was struck by another vehicle driven by Juno Lee. ECF No. 31-2 at 2–3; ECF No. 31-3 at

56:18–57:1, 60:15–63:2. Bowles was physically injured as a result. On July 29, 2015, Bowles

settled with Lee’s insurance carrier, GEICO, and memorialized the settlement terms in a written

“Release in Full of All Claims” (the Release). ECF No. 31-4 at 2.

        In the Release, Bowles agreed that in exchange for receiving $25,000, he fully released

Lee and his successors and assigns, as well as,

                all other persons, firms or corporations of and from any and every
                claim, demand, right or cause of action, of whatever kind or nature,
                on account of or in any way growing out of any and all personal
                 injuries and consequences thereof, including, but not limited to, all
                 causes of action preserved by the wrongful death statute applicable,
                 any loss of services and consortium, any injuries which may exist
                 but which at this time are unknown and unanticipated and which
                 may develop at some time in the future, all unforeseen developments
                 arising from known injuries, and any and all property damage
                 resulting or to result from an accident that occurred on or about the
                 25th day of May, 2015, at or near Route 404, and especially all
                 liability arising out of said accident including, but not limited to, all
                 liability for contribution and/or indemnity.

        Id.

        The Release memorialized “a final settlement and disposition of the disputes both as to

legal liability for said accident, casualty, or event and as to the nature and extent of the injury,

illness, disease, and/or damage which I/we have sustained.” Id.

        On August 2, 2018, Plaintiffs filed their negligence and products liability action against

Ford in Queen Anne County Circuit Court, specifically averring that the defective knee airbag in

his Focus contributed to his injuries. ECF No. 1.1 Ford removed the case to this Court on

September 12, 2018, and now urges the Court to grant summary judgment in its favor based on

the Release.

        II.      Standard of Review

        Summary judgment is appropriate when the Court, viewing the evidence in the light most

favorable to the non-moving party, finds no genuine disputed issue of material fact, entitling the

movant to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Emmett v. Johnson, 532 F.3d 291, 297 (4th Cir. 2008). “A party opposing

a properly supported motion for summary judgment ‘may not rest upon the mere allegations or

denials of [his] pleadings,’ but rather must ‘set forth specific facts showing that there is a



        1
          Plaintiff Heather Bowles brings the loss of consortium claim which is derivative of and dependent on the
success of the underlying negligence claims.

                                                         2
genuine issue for trial.’” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 522 (4th

Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)). “A mere scintilla of proof . . . will not suffice

to prevent summary judgment.” Peters v. Jenney, 327 F.3d 307, 314 (4th Cir. 2003).

Importantly, “a court should not grant summary judgment ‘unless the entire record shows a right

to judgment with such clarity as to leave no room for controversy and establishes affirmatively

that the adverse party cannot prevail under any circumstances.’” Campbell v. Hewitt, Coleman

& Assocs., Inc., 21 F.3d 52, 55 (4th Cir. 1994) (quoting Phoenix Sav. & Loan, Inc. v. Aetna

Casualty & Sur. Co., 381 F.2d 245, 249 (4th Cir. 1967)). Where the party bearing the burden of

proving a claim or defense “fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at

trial,” summary judgment against that party is likewise warranted. Celotex, 477 U.S. at 322.

        III.       Analysis

        It is well settled under Maryland law2 that a broad, general release as executed in this

case applies to all tortfeasors, regardless of whether the tortfeasor in question is a party to, or

even mentioned in, the pertinent release. See Berhane v. Allstate Ins. Co., No. PJM 13-1713,

2013 WL 5960891, *3 (D. Md. Nov. 6, 2013); Jacobs v. Venali, Inc., 596 F. Supp.2d 906, 911

(D. Md. 2009); Sinelli v. Ford Motor Co., 810 F. Supp. 668, 671 (D. Md. 1993), aff’d, 7 F.3d

226 (4th Cir.1993); Pemrock, Inc. v. Essco Co., Inc., 252 Md. 374, 379, 384 (1969); Peters v.

Butler, 253 Md. 7, 9–10 (1969); see also Jones v. Toyota Motor Sales, U.S.A., Inc., No. 386,

Sept. Term 2018, 2019 WL 3522438, at *3 (Md. Ct. Spec. App. Aug 1, 2019) (“Maryland law is

crystal clear” that release near identical to the Release in this matter “acts as a release of all joint

tortfeasors” including car manufacturer sued for product defects).



        2
            The parties do not dispute that Maryland law applies.

                                                           3
        Undoubtedly, Ford is a joint tortfeasor in that Bowles contends Ford’s negligent design

and manufacture of the knee airbag contributed to his injuries. Accordingly, Bowles has

relinquished all claims in connection with the collision per the plain and unambiguous language

of the Release. Summary judgment in Ford’s favor must be granted on this basis alone.

        Bowles does not meaningfully challenge this conclusion. His offhanded reference to a

wholly inapplicable decisions treating the Maryland Uniform Contribution Among Joint

Tortfeasors Act3 does not call into question the longstanding precedent that the Release resolves

the claim as a matter of law. ECF No. 36. Nor does Bowles’ unsupported contention that the

Release is somehow confined only to “negligence associated with an auto accident” persuade the

Court that a different outcome is warranted. Id.

        IV.      Conclusion

        Based on the foregoing, the Court grants Ford’s motion for summary judgment. A

Separate Order follows.



___4/3/2020________________                                            ___/s/_________________________
Date                                                                   Paula Xinis
                                                                       United States District Judge




        3
           Bowles cites, without any analysis, Gables Construction, Inc. v. Red Coats, Inc., 241 Md. App. 1 (2019)
and, indirectly, Scapa Dryer Fabrics, Inc. v. Saville, 418 Md. 496 (2011). Each reviewed the applicability of the
Uniform Contribution of Joint Tortfeasors Act after trial and under far more unsettled and complex factual
circumstances than this matter.

                                                         4
